Citation Nr: 1708127	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-29 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine injury.  

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected headaches.

3.  Entitlement to service connection for sciatica of the bilateral lower extremities, to include as secondary to lumbar spine DDD.

4.  Entitlement to service connection for an acquired psychiatric disability, to include a cognitive disorder, anxiety, depression, traumatic brain injury (TBI) and posttraumatic stress disorder (PTSD), and as secondary to service-connected disabilities. 

5.  Entitlement to a rating in excess of 50 percent for headaches, to include extraschedular consideration under 38 C.F.R. § 3.321(b).   

6.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).  

8.  Entitlement to service connection for Non-Hodgkin's lymphoma.  

9.  Entitlement to a compensable rating for corneal scar of the right eye.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and R.L.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from October 1979 to May 1987.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from October 2008, June 2010, June 2012 and July 2013  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In April 2013, the Board remanded the matters for additional development, to include VA examinations.  In regard to the issue of entitlement to an increased rating for headaches, in an August 2016 rating decision the RO granted a 50 percent rating, effective June 19, 2008 for headaches.  The RO noted that this was the highest rating allowed under the law for migraines and considered the increased rating claim to be fully and favorable resolved.  Although the RO indicated that the issue was no longer on appeal as the maximum schedular disability rating had been awarded, the RO did not consider whether extraschedular consideration was warranted.  Thus, this matter is still on appeal and, in turn, has been characterized as set forth on the front page of this decision.

The Board further notes that during the course of remand, the Veteran perfected the appeal regarding issues of entitlement to an initial compensable rating for corneal scar of the right eye and entitlement to service connection for lymphoma.  He also requested hearings before a Board member on both issues.  The Board will not discuss those issues since the Veteran has hearing requests pending.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge (VLJ) while represented by David Huffman.  In April 2013, the Board remanded the matters for additional development.  During the course of remand, the Veteran changed his representative from Mr. Huffman to Jan Dils, Attorney at Law.  Mr. Huffman is no longer an accredited representative.  In August 2016, the Veteran's new representative requested a videoconference hearing before a VLJ on the remanded matters.  The July 2016 and November 2016 substantive appeals requested a Board videoconference hearing with regard to the issues of service connection for Non-Hodgkin's lymphoma and entitlement to a compensable rating for corneal scar of the right eye.

The Board finds that there is good cause to afford the Veteran a second hearing before a VLJ, especially in light of his change in representation.  Therefore, the Board remands the matter to schedule the Veteran for a videoconference Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing and notify him at the correct address.  A copy of the letter scheduling the Veteran for that hearing should be included in the electronic claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



